DETAILED ACTION
This action is in response to application filed on 29 September 2020.  Claims 1-20 are now pending in the present application.  This office action is made Non-Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 
29 April 2021
29 September 2020
are in compliance with the provisions of 37 CFR 1.97 and is being considered by the examiner.









Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bendlin et al. (hereinafter Bendlin) (WO 2018/031638 A1).
Regarding claims 1 and 8, Bendlin discloses a method for uplink control information (UCI) transmission, performed by a terminal, the method comprising: 
determining that there is overlap in time domain between at least two types of UCIs of at least two types to be transmitted, wherein each type in the at least two types is independently configured with uplink transmission related information { (see pp. 16-17, [0067]; Figs. 10-11), where the system provides resources that overlap }; and 
independently transmitting UCI of the each type in the at least two types according to the configured uplink transmission related information { (see pp. 16-17, [0067]; Figs. 10-11) }.
Regarding claims 2 and 9, Bendlin discloses the method of claim 1, wherein the UCI comprises at least one of the following information: feedback information of downlink data; channel state information; or a scheduling request for uplink data { (see pg. 14, [0060]; pp. 16-17, [0067]; Figs. 10-11) }.
Regarding claims 3 and 10, Bendlin discloses the method of claim 1, wherein the uplink transmission related information comprises at least one of the following information: PUCCH resource; a feedback mode; or a feedback timing sequence parameter K1 { (see pg. 14, [0060]; pp. 16-17, [0067]; Figs. 10-11) }.
Regarding claims 4 and 11, Bendlin discloses the method of claim 1, further comprising: determining a type of the UCI according to a transmission parameter, the transmission parameter comprising at least one of the following parameters: a service type indication; is a Transmission Time Interval (TTI) length; feedback time; a resource indication type; a transmission set; a period; or configuration information { (see pg. 14, [0060]; pp. 16-17, [0067]; Figs. 10-11) }.
Regarding claims 5 and 12, Bendlin discloses the method of claim 1, further comprising: determining a transmission resource corresponding to a codebook window of the each type according to a last transmission opportunity of the type in the codebook window of the each type; or determining a transmission resource for the each type according to an uplink control resource configuration of the each type { (see pg. 14, [0060]; pp. 16-17, [0067]; Figs. 10-11) }.
Regarding claims 6 and 13, Bendlin discloses the method of claim 1, wherein independently transmitting the UCI of the each type in the at least two types comprises: transmitting the UCI of each type on a transmission resource corresponding to a codebook window of the each type, or transmitting UCI of a first type and UCI of a second type on a first transmission resource corresponding to a codebook window of the first type, or transmitting the UCI of the first type on the first transmission resource corresponding to the codebook window of the first type { (see pg. 14, [0060]; pp. 16-17, [0067]; Figs. 10-11) }. 
Regarding claims 7 and 14, Bendlin discloses the method of claim 6, wherein a service priority of the first type is greater than or equal to a service priority of the second type { (see pg. 14, [0060]; pp. 16-17, [0067]; Figs. 10-11) }.
Regarding claims 15 and 18, Bendlin discloses a method for uplink control information (UCI) transmission, performed by a network device, the method comprising: 
sending uplink transmission related information for at least two types of UCIs of at least two types to be transmitted, wherein each type in the at least two types is independently configured with uplink transmission related information { (see pp. 16-17, [0067]; Figs. 10-11), where the system provides resources that overlap }; 
determining that there is overlap in time domain between at least two types of UCIs of the at least two types to be transmitted { (see pp. 16-17, [0067]; Figs. 10-11), where the system provides resources that overlap }; and 
receiving UCI of the each type in the at least two types according to the configured uplink transmission related information { (see pg. 14, [0060]; pp. 16-17, [0067]; Figs. 10-11) }.
Regarding claims 16 and 19, Bendlin discloses the method of claim 15, wherein the UCI comprises at least one of the following information: feedback information of downlink data; channel state information; or a scheduling request for uplink data { (see pg. 14, [0060]; pp. 16-17, [0067]; Figs. 10-11) }.
Regarding claims 17 and 20, Bendlin discloses the method of claim 15, wherein the uplink transmission related information comprises at least one of the following information: PUCCH resource; a feedback mode; or a feedback timing sequence parameter K1 { (see pg. 14, [0060]; pp. 16-17, [0067]; Figs. 10-11) }.
Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhang et al. (US 2021/0282169 A1) discloses method and apparatus for transmitting information, method and apparatus for receiving information.

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE J DANIEL JR whose telephone number is (571)272-7907.  The examiner can normally be reached on 9 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIE J DANIEL JR/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
WJD,Jr
02 December 2021